Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 6/3/2022 is acknowledged.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "more precisely" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the phrase “artificial colors and aromas identical to natural”. It is unclear how flavors and aromas can be both “artificial” and also “identical to natural”.
Claim 1 recites the phrase “a powder composition of decorative paste like ‘Fondant’ or ‘Rolling Fondant’”. It is unclear if the sugar paste is required to be “Fondant” or “Rolling Fondant” or if the paste just have to be similar to Fondant. If so, it is unclear what properties of “Fondant” must be present to meet the claim. 
	Claims 2-7 recite the phrase “in a preferred option, but not limited to it”. It is unclear if the limitations in claims 2-7 are required or just an optional preference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarek(US 2009/0291185) in view of Marhoefer(US 2015/0237883) and Gidlow(US 3506457).
	Regarding claim 1, Kaczmarek teaches fondant composition for covering cakes comprising 0 to 50% sugar such as refined sugar, about 10 to about 50% by weight flour, from 0 to about 20% starch, about 5 to about 30% water, 0 to about 5% animal or vegetable protein, and 0 to about 5% animal and/or vegetable fat(abstract, paragraph 8).
	Kaczmarek teaches that the fondant composition can be formed from a dried powder that is then mixed with water(paragraph 10). Therefore, the dried powder would comprise no amount of water.
	Assuming 50% sugar, 15% flour, 10% starch, 0% added water, 0% protein, and 5% fat(all values within the claimed ranges), the dry powder composition for every 1kg would comprise 62.5% refined sugar(50/80), 12.5% starch(10/80), and 6.25% fat(5/80). Kaczmarek further teaches that the fondant comprises 0.5g brown colorant for bakery products(artificial color which mimics a natural color) out of a total of 819.5g dry ingredients, which equates to 0.1%(example 6).
	Kaczmarek teaches that the emulsifier in the form of lecithin powder(example 6) but does not teach 9 to 16%. However, since the function of an emulsifier is well-known in the art, it would have been obvious to adjust the amount of emulsifier in order to form a homogenous fondant product that does not experience separation of the oil and water components
	Kaczmarek does not specifically teach that the powder comprises 1 to 5% gum and 0.1 to 0.5% preservative. However, Marhoefer teaches a fondant composition comprising 0.01 to 1.0% by weight thickener which can be in the form xanthan gum(paragraph 66) and 0.01 to 3% by weight preservative(paragraph 65). When accounting for the lose of water in a dry composition and assuming 80 parts as in the dry powder of Kaczmarek, the powder composition comprises 0.125-1.25%(0.01/80-1/80) thickener and 0.0125 to 3.75% preservative(0.01/80-3/80). It would have been obvious to include 0.125-1.25% gum and 0.0125 to 3.75% preservative in the dry powder composition of Kaczmarek in order to adjust the thickness and extend the shelf life of the fondant product. 
	Kaczmarek is silent on the moisture content of the powder composition, i.e. the dry composition without the about 5 to about 30% added water. However, Gidlow teaches an agglomerated free flowing, sugar product used to make fondant(abstract, example VI). Gidlow teaches that the free flowing product comprises less than 6% moisture so that the particles do not cake and remain free-flowing(abstract). It would have been obvious to have the powder composition of Kaczmarek have less than 6% moisture so that it remains free flowing during storage as taught in Gidlow. 
	Kaczmarek teaches the presence of starch in an amount of 0 to about 20% based on the final fondant product. Starch is known anti-humectant(anti-caking agent) as taught in Gidlow(col 2, line 21-26). Assuming 80 parts in the powder composition of Kaczmarek, the powder composition comprises 0 to 25% anti-humectant. 
	Regarding claims 2-7, Kaczmarek does not teach the exact components recited in these claims. However, since the claims recite “in a preferred option, but not limited to it”, the recitations in claims 2-7 are not limiting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791